Citation Nr: 0809665	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
deltoid region.

2.  Entitlement to service connection for a right shoulder 
and arm disability, other than a scar of the right deltoid 
region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to July 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When the case was before the Board in April 2007, the appeal 
was decided in part and remanded in part.  This case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran has a scar of the right deltoid region as a 
result of service trauma.

2.  No other current disorder of the veteran's right shoulder 
or arm was present until more than one year after the 
veteran's discharge from service, nor is any such disorder 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A scar of the right deltoid region is the result of an 
injury incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  No other right shoulder or arm disability was incurred in 
or aggravated by active service, and the incurrence or 
aggravation of arthritis of the right shoulder or arm during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for a scar 
in the right deltoid region, the record reflects that the 
veteran has been provided all required notice.  Moreover, as 
explained below, the Board has determined that the evidence 
currently of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

With respect to the claim for service connection for 
disability of the right shoulder and arm, other than the 
deltoid scar, the record reflects that the originating agency 
provided the veteran with the notice required under the VCAA 
by letter mailed in November 2002, prior to its initial 
adjudication of the claim.  At that time the veteran was not 
specifically informed that he should submit any pertinent 
evidence in his possession; however, he was informed of the 
evidence that would be pertinent and requested to submit such 
evidence or to provide the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that this letter put him on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  In any event, he was informed in 
a December 2003 letter to submit any pertinent evidence in 
his possession.

Although the veteran was not provided notice with respect to 
the disability-rating or effective date element of the claim 
until May 2007, after the initial adjudication of the service 
connection claim, the Board finds that there is no prejudice 
to the veteran as a result of the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for this claimed disability.  Consequently, no 
disability rating or effective date for service connection 
for any such disability will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is clearly no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by requesting the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The NPRC reported that the veteran's service medical 
records were not available due to possible destruction in a 
fire at the NPRC in 1973.   The NPRC instead forwarded 
morning reports.  In the appealed January 2003 rating 
decision, the originating agency notified the veteran that 
his service medical records were not available.  The Board 
also notes that pertinent VA medical records have been 
obtained, and the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).


Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In a December 2002 statement and the April 2004 substantive 
appeal, the veteran reported that he sustained a wound to his 
right shoulder in basic training, for which he was 
hospitalized.  He maintained that he received five stitches 
in his right shoulder and that he has a residual scar from 
the stitches.

As noted above, the veteran's service medical records are 
unavailable with the exception of his morning reports which 
are absent any notation indicating that the veteran had a 
change in status on account of receiving medical treatment 
for an injury during service.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.   It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, following a review of all of the evidence, the 
Board has no reason to doubt the veteran's contentions with 
respect to the wound sustained in service, the treatment he 
received for the wound or the existence of a residual scar.  
Moreover, these are all matters susceptible to lay 
observation.  Therefore, the veteran's statements are also 
competent evidence of the incurrence of the wound in service 
and the current existence of a residual scar.  The record 
also contains the report of a June 2007 VA examination 
confirming that the veteran has a residual scar in the right 
deltoid region at the site of the alleged laceration wound in 
service.  Accordingly, service connection is warranted for 
this scar.

With respect to whether service connection is warranted for 
any other disability of the veteran's right shoulder or arm, 
the Board notes that the veteran was found to have a right 
shoulder strain and degenerative joint disease of the right 
shoulder on the June 2007 VA examination performed in 
response to the Board's remand directive.  There is no 
earlier medical evidence of either of these disorders or 
medical evidence showing that he has any other disability of 
the right shoulder or arm.  In addition, there is no medical 
evidence of a nexus between either of these disorders and the 
veteran's military service, and the June 2007 VA examiner has 
provided an opinion against this claim.

Although the veteran might sincerely believe that the strain 
and degenerative joint disease of his right shoulder are 
related to service, as a lay person, he is not competent to 
provide an opinion concerning these matters requiring medical 
expertise.  In view of the absence of any competent evidence 
linking either disorder to service and the June 2007 medical 
opinion against the claim, the Board concludes that service 
connection is not warranted for any right shoulder or arm 
disability, other than the scar in the deltoid region.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim. 

ORDER

Entitlement to service connection for a scar of the right 
deltoid region is granted.

Entitlement to service connection for a disability of the 
right shoulder and arm, other than a scar in the right 
deltoid region, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


